DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 14-20 are rejected under 35 U.S.C. 101.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  
Step 1:
Claim 1 is drawn to a method.
Step 2A Prong 1:
Claim 14 recites “a method for model based vehicle navigation, the method comprising: inputting inertial sensor data from inertial sensors and inputting navigation corrections…; executing a vehicle physics model configured to perform calculating utilizing dynamics equations for a rigid body,…; calculating with the vehicle physicals model a set of three orthogonal predicted translational acceleration…; and calculating the navigation correction as a function of the navigation solution and the inertial sensor data…”;  As such these recitations are directed to the mathematical concepts grouping within abstract ideas.  Accordingly, these claims recite an abstract idea.
Step 2A Prong 2:
The claims recite the additional elements “inertial sensor; navigation processor”.  The additional elements appears to be merely data collection required to perform the abstract idea recited and as such is insignificant extra solution. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Furthermore, the additional element do not improve the functioning of a computer or to any other technology or technical field. The additional element does not implement the mathematical concept with a particular machine or effect a transformation.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element considered individually or in ordered combination is well-understood, routine and conventional activities.
Therefore claim 1 is not patent eligible.
As per claims 15-20, similar analysis is done as in claim 14 and are not patent eligible for the same reasons above.  It is noted that the dependent claims do not include additional limitations that are significantly more than the abstract idea, the dependent claims recite limitations that fall within the mathematical concepts as discussed with the independent claims.  
Therefore, claims 14-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairfax et al., US Pg. Pub. No. (2016/0349026) referred to hereinafter as Fairfax.
As per claim 1, Fairfax teaches a navigation system for a vehicle (see at least summary), the system comprising: a strapdown navigation processor (see at least background, summary, Para 115, figs.5-8, clm 18); a propagator-estimator filter, wherein the strapdown navigation processor is configured to input inertial sensor data and to input navigation corrections from the propagator-estimator filter to generate a navigation solution, the navigation solution comprising at least a vehicle velocity estimate and a vehicle attitude estimate (see at least Para 120, 123, figs.5-8, clm 18); and a vehicle physics model configured to perform calculations utilizing dynamics equations for a rigid body, wherein the vehicle physics model inputs 1) vehicle state estimates from the navigation solution and 2) platform inputs indicative of forces acting on a vehicle platform, and the vehicle physics model outputs at least a set of three orthogonal predicted translational acceleration measurements based on the inputs (see at least Para 115, 120, 123, figs.5-8, clm 18); wherein the propagator-estimator filter comprises a measurement equation associated with the vehicle physics model and is configured to input the navigation solution and inertial sensor data (see at least Para 115, 120, 123, figs.5-8, clm 18), and to input and process the set of predicted translational acceleration measurements from the vehicle physics model as a navigation aid, to generate the navigation corrections (see at least Para 115, 120, 123, figs.5-8, clm 18).

As per claim 2, Fairfax teaches a system of claim 1, wherein the propagator-estimator filter comprises a Kalman Filter, an Extended Kalman Filter, an Unscented Kalman Filter, or a Particle Filter (see at least Para 115, 120, 123, figs.5-8, clm 18).

As per claim 3, Fairfax teaches a system of claim 1, further comprising one or more platform input sensors, wherein one or more of the platform inputs are generated by the one or more platform input sensors (see at least Para 115, 120, 123, figs.5-8, clm 18).

As per claim 4, Fairfax teaches a system of claim 1, wherein the inertial sensor data comprises one or more specific force measurements from a MEMS accelerometer, for estimating linear acceleration (see at least Para 115, 120, 123, figs.5-8, clm 18).

As per claim 5, Fairfax teaches a system of claim 4, wherein the inertial sensor data further comprises one or more angular rate measurements from a MEMS gyroscope (see at least Para 115, 120, 123, figs.5-8, clm 18).

As per claim 6, Fairfax teaches a system of claim 1, wherein the navigation corrections comprise updated navigation filter state estimates (see at least Para 115, 120, 123, figs.5-8, clm 18).

As per claim 7, Fairfax teaches a system of claim 1, wherein the measurement equation is computed by the propagator-estimator filter as differences between vehicle physics model derived accelerations and inertial sensor derived accelerations and is a function of navigation filter states (see at least Para 115, 120, 123, figs.5-8, clm 18).

As per claim 8, Fairfax teaches a system of claim 1, wherein the vehicle physics model is configured to calculate dynamics equations for a rigid body corresponding to the vehicle platform (see at least Para 115, 120, 123, figs.5-8, clm 18).

As per claim 9, Fairfax teaches a system of claim 8, wherein the vehicle physics model computes the set of predicted translational acceleration measurements as a function of navigation filter states of the propagator-estimator filter (see at least Para 115, 120, 123, figs.5-8, clm 18).

As per claim 10, Fairfax teaches a system of claim 8, wherein the vehicle physics model computes predicted translational acceleration measurements caused by forces acting on the vehicle (see at least Para 115, 120, 123, figs.5-8, clm. 18).

As per claim 11, Fairfax teaches a system of claim 10, wherein the strapdown navigation processor comprises a navigation model configured to compute linear accelerations and angular rate increments from the inertial sensor data and updated navigation filter state estimates from the propagator-estimator filter (see at least Para 115, 120, 123, figs.5-8, clm 18).

As per claim 12, Fairfax teaches a system of claim 11, wherein the measurement equation is computed as a difference between vehicle physics model and navigation model computations for linear accelerations and angular rate increments and is a function of navigation filter states (see at least Para 115, 120, 123, figs.5-8, clm 18).

As per claim 13, Fairfax teaches a system of claim 1, wherein the vehicle is an aircraft and the inertial sensor data is generated by low-grade inertial sensors (see at least Para 115, 120, 123, figs.5-8, clm 18).
As per claims 14-20, the limitations of claims 14-20 are similar to the limitations of claims 1-13, therefore they are rejected based on the same rationale.
Conclusion
	Please refer to form 892 for cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665